internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-109212-00 date date legend x sub1 sub2 d1 d2 d3 d4 d5 d6 state n this responds to the date letter and additional information submitted on behalf of x requesting rulings under sec_1362 of the internal_revenue_code facts x was incorporated on d1 under state law and elected to be treated as an s_corporation effective for its taxable_year beginning d2 also effective d2 x elected to treat sub1 and sub2 as qualified subchapter_s subsidiaries qsubs as of d2 shares of x stock were owned by two individual_retirement_accounts iras x however was unaware that the two iras held x stock in that x’s stock register listed the individual owners of the iras as the shareholders of record each ira owned less than n of x stock in d3 x’s accountants discovered that the two iras held shares of x stock effective d4 x redeemed all the stock held by the two iras upon a further review of x’s records x’s accountants discovered that shares of x stock had been transferred to another ira on d5 after the effective date of the s_corporation_election like the above two iras this ira owned less than n of x stock cc psi b01 plr-109212-00 on d6 the x stock held by the ira was distributed to the owner of the ira in a taxable transaction law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 defines a qsub as any domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is held by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 sec_1362 provides in relevant part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or b was terminated under sec_1362 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary revrul_92_73 1992_2_cb_224 holds that a_trust qualified as an ira under sec_408 is not a permitted s_corporation shareholder under sec_1361 revrul_92_73 further states that if a shareholder inadvertently causes a termination of an s_corporation by transferring stock to a_trust that qualifies as an ira under sec_408 the shareholder may request relief under sec_1362 conclusions based solely on the facts submitted and representations made we conclude that cc psi b01 plr-109212-00 x’s s_corporation_election was ineffective for the taxable_year beginning d2 because the iras were ineligible shareholders of x we conclude that the ineffectiveness of x’s s_corporation_election constituted an inadvertent invalid election within the meaning of sec_1362 we also conclude that x’s s_corporation_election under sec_1362 terminated on d5 when shares of x stock were transferred to an ira we conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 we further conclude that the inadvertent invalid s_corporation_election and subsequent inadvertent termination do not affect the status of sub1 and sub2 as qsubs under the provisions of sec_1362 x will be treated as being an s_corporation from d2 and thereafter provided that apart from the inadvertent termination ruling above x’s s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 in addition sub1 and sub2 will be treated as qsubs from d2 and thereafter provided that apart from the inadvertent termination ruling above x’s s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 and provided that the qsub elections were otherwise valid and have not otherwise terminated been an s_corporation for the period beginning d2 and thereafter this ruling is contingent upon x and all its shareholders treating x as having except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding whether x is otherwise eligible to be an s_corporation or whether sub1 and sub2 are otherwise eligible to be qsubs this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representatives sincerely s david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
